


























AMENDMENT NO. 3




TO




SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENTIN THE AMOUNT OF US$15,000,000




BY AND AMONG




MEDYTOX SOLUTIONS, INC.,as Borrower,




MEDYTOX MEDICAL MARKETING & SALES, INC.,BIOHEALTH MEDICAL LABORATORY,
INC.,ADVANTAGE REFERENCE LABS, INC., MEDYTOX DIAGNOSTICS, INC., andPB
LABORATORIES, LLCas Joint and Several Guarantors,




AND




TCA GLOBAL CREDIT MASTER FUND, LP,as Lender
















February 28, 2013








1




AMENDMENT NO. 3 TO

SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT




THIS AMENDMENT NO. 3 TO SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT (this
“Amendment”) is made as of the 28th day of February, 2013, by and among (i)
MEDYTOX SOLUTIONS, INC., a corporation incorporated under the laws of the State
of Nevada (the “Borrower”), (ii) MEDYTOX MEDICAL MARKETING & SALES, INC., a
corporation incorporated under the laws of the State of Florida, MEDYTOX
DIAGNOSTICS, INC., a corporation incorporated under the laws of the State of
Florida, PB LABORATORIES, LLC, a limited liability company organized and
existing under the laws of the State of Florida, ADVANTAGE REFERENCE LABS, INC.,
a corporation incorporated under the laws of the State of Florida, and BIOHEALTH
MEDICAL LABORATORY, INC., a corporation incorporated under the laws of the State
of Florida, as joint and several guarantors (each a “Guarantor” and collectively
the “Guarantors” and together with Borrower, the “Credit Parties”) and (iii) TCA
GLOBAL CREDIT MASTER FUND, LP, a limited partnership organized and existing
under the laws of the Cayman Islands (the “Lender”).

W I T N E S S E T H

WHEREAS, the Credit Parties and the Lender have entered into that certain senior
secured revolving credit facility agreement, dated as of April 30, 2012 (the
“Credit Agreement”), pursuant to which the Lender agreed to make available to
the Borrower a secured revolving loan in the amount of Four Million United
States Dollars (US$4,000,000), subject to the terms and conditions therein
contained, and of this amount, the Lender made an initial principal advance of
Five Hundred Fifty Thousand United States Dollars (US$550,000) to the Borrower;

WHEREAS, the Credit Parties have entered into that certain amendment no. 1 to
the Credit Agreement, dated as of July 31, 2012 (“Amendment No. 1”), pursuant to
which the Lender advanced an additional principal amount of Five Hundred Twenty
Five Thousand United States Dollars (US$525,000) to the Borrower;

WHEREAS, the Credit Parties have entered into that certain amendment no. 2 to
the Credit Agreement, dated as of October 31, 2012 (“Amendment No. 2”), pursuant
to which the Lender advanced an additional principal amount of Six Hundred Fifty
Thousand United States Dollars (US$650,000) to the Borrower;

WHEREAS, as of the date hereof, a total aggregate principal amount of One
Million Seven Hundred Twenty-Five Thousand United States Dollars (US$1,725,000)
of principal plus applicable interest are outstanding;

WHEREAS, in connection with this Amendment, the Borrower has requested and the
Lender has agreed to advance an additional principal amount of Eight Hundred
Thousand United States Dollars (US$800,000) to the Borrower; and

WHEREAS, the parties to this Amendment desire to further amend the Credit
Agreement, as previously amended by Amendment No. 1 and Amendment No. 2 (as
previously amended thereby, the “Amended Credit Agreement”), as set forth
herein.





{25963625;1}

2




NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:

1. Defined Terms.  Unless otherwise defined herein, the capitalized terms used
herein shall have the meanings assigned to such terms in the Amended Credit
Agreement.

2. Amendment of the Amended Credit Agreement.  Subject to the terms and
conditions of this Amendment, the Amended Credit Agreement is hereby further
amended and supplemented as follows:

(a)

all references to the “Senior Secured Revolving Credit Facility Agreement” or
the “Agreement” contained in the Amended Credit Agreement shall be deemed to
refer to the Amended Credit Agreement as further amended hereby;

(b)

The definition of “Revolving Loan Commitment” shall be deleted in its entirety
and shall be replaced with the following:

“Revolving Loan Commitment” shall mean Two Million Five Hundred Twenty-Five
Thousand and No/100 United States Dollars (US$2,525,000), and in the event
Borrower requests and Lender agrees to increase the Revolving Loan Commitment
pursuant to Section 2.1(b), such aggregate additional amount up to Fifteen
Million and No/100 United States Dollars ($15,000,000).

(c)

Section 9.1 shall be amended by deleting the word "and" at the end of clause
(j), adding "; and" at the end of clause (k) and adding the following:

(l) Funded Indebtedness represented by the Secured Promissory Note, dated
December 7, 2012, payable by Medytox Diagnostics, Inc., in favor of Balbino
Suarez, in the amount of $165,125, and guaranteed by Medytox Solutions, Inc.
pursuant to the Guarantee, dated December 7, 2012.

(d)

Section 9.3 shall be amended by deleting the word "or" at the end of clause (g)
and adding the following:

(i) The 50.5% ownership interest in Biohealth Medical Laboratory, Inc. purchased
by Medytox Diagnostics, Inc. from Balbino and Luisa Suarez, pursuant to Stock
Purchase Agreements each dated as of December 7, 2012; or

(j) A loan to Bright Mountain Holdings, Inc. in the amount of $45,000.

(e)

Section 10.22 shall be added as follows:

Security Interest Confirmation.  Provided that any amounts remain outstanding
under the Agreement or the Revolving Note, on March





3




1 of each calendar year while such amounts remain outstanding, Borrower shall
pay Lender a fee of One Thousand Two Hundred and Fifty United States Dollars
(US$1,250.00) per year for Lender to conduct annual confirmations of its
respective security interests in the Collateral.

3. Use of Proceeds.  Notwithstanding anything which may be contained in the
Amended Credit Agreement to the contrary, the $800,000 advance being made in
connection with this Amendment shall be used in accordance with management’s
discretion.

4. Renewal of Revolving Loan.  Pursuant to Section 2.3 of the Amended Credit
Agreement, by its execution hereof, the Borrower hereby provides written notice
to Lender of Borrower’s election to renew the Revolving Loan Commitment and
extend the Revolving Loan Maturity Date for an additional six (6) month period
commencing on the date hereof and terminating on September 4, 2013 (subject to
the terms and conditions of the Amended Credit Agreement, as amended hereby)
and, by its execution hereof, the Lender hereby consents and agrees to such
renewal and extension.

5. Issuance of Amended and Restated Promissory Note.  Subject to the terms and
conditions of this Amendment, the Borrower shall and does hereby agree to issue
to the Lender, simultaneously with the execution of this Amendment, an original
amended and restated promissory note in the principal amount of Two Million Five
Hundred Twenty-Five Thousand and No/100 United States Dollars (US$2,525,000),
dated as of the date of this Amendment, in the form attached hereto as Exhibit A
(the “Amended and Restated Promissory Note”).

6. Cancellation of Existing Promissory Note.  By the Credit Parties’ execution
and delivery to the Lender of the Amended and Restated Promissory Note, that
certain amended and restated promissory note originally issued by the Borrower
in favor of the Lender, dated October 31, 2012, in the original principal amount
of One Million Seven Hundred Twenty-Five Thousand United States Dollars
(US$1,725,000) shall be hereby immediately and irrevocably cancelled without
further action on the part of the Lender or the Credit Parties.  It is the
intention of the parties that while the Amended and Restated Promissory Note
amends, restates, replaces and supersedes the existing amended and restated
promissory note, in its entirety, it is not in payment or satisfaction of the
existing amended and restated promissory note, but rather is the substitute of
one evidence of debt for another without any intent to extinguish the existing
debt.

7. Representations and Warranties of the Credit Parties.  The Credit Parties
each represent and warrant to the Lender that immediately after giving effect to
this Amendment, the representations and warranties of each Credit Party set
forth in the Amended Credit Agreement, as amended hereby, are true and correct
in all material respects and no Default or Event of Default shall have occurred
and be continuing.  

8. Security Interest Confirmation.  The Credit Parties each hereby represent,
warrant and covenant that the Lender’s security interests in all of the
“Collateral” (as such term is defined in each Security Agreement executed by
each of the Credit Parties) are and remain valid, perfected, first priority
security interests in such Collateral, and the Credit Parties





{25963625;1}

4




have not granted any other encumbrances or security interests of any nature or
kind in favor of any other Person affecting any of such Collateral, other than
Permitted Liens.

9. No Defaults.  Each Credit Party hereby represents and warrants that as of the
date hereof there exists no Event of Default or any condition which, with the
giving of notice or passage of time, or both, would constitute an Event of
Default.

10. Covenants.  Each Credit Party hereby reaffirms that each has duly performed
and observed the covenants and undertakings set forth in the Amended Credit
Agreement and each Loan Document, and each covenants and undertakes to continue
to duly perform and observe such covenants and undertakings, as amended hereby,
so long as the Amended Credit Agreement, as amended hereby, shall remain in
effect.

11. No Other Amendment.  All other terms and conditions of the Amended Credit
Agreement shall remain in full force and effect and the Amended Credit Agreement
shall be read and construed as if the terms of this Amendment were included
therein by way of addition or substitution, as the case may be.

12. Fees and Expenses.  The Borrower agrees to pay to the Lender, upon the
execution hereof, (i) a commitment fee equal to Sixteen Thousand United States
Dollars (US$16,000), (ii) an investment banking fee equal to Twenty Five
Thousand United States Dollars (US$25,000), (iii) a legal fee equal to Five
Thousand United States Dollars (US$5,000), (iv) an asset monitoring fee equal to
Two Thousand Five Hundred United States Dollars ($2,500), and (v) all costs and
expenses of the Lender and Lender’s counsel in connection with the preparation
and execution of this Amendment, including, but not limited to, documentary
stamp tax fees, UCC-1 Financing Statement search fees, and Certificate of Good
Standing fees.  The Lender and the Borrower agree that all fees payable by the
Borrower to the Lender upon the execution hereof shall be listed on the closing
statement executed in connection herewith.

13. Conditions Precedent.  The effectiveness of this Amendment shall be
expressly subject to the following conditions precedent:

(a)

Amendment.  Each Credit Party shall have executed and delivered to the Lender
this Amendment;

(b)

Amended and Restated Promissory Note.  Each Credit Party shall have executed and
delivered to the Lender the Amended and Restated Promissory Note;

(c)

Confession of Judgment.  Each Credit Party shall have executed and delivered to
the Lender an amended and restated Confession of Judgment, dated as of the date
of this Amendment, in the form attached hereto as Exhibit B;

(d)

Security Agreement.  Advantage Reference Labs, Inc. (“Advantage”) shall have
executed and delivered to the Lender a Security Agreement, dated as of the date
of this Amendment, in the form attached hereto as Exhibit C;

(e)





5




Guaranty Agreement.  Advantage shall have executed and delivered to the Lender a
Guaranty Agreement, dated as of the date of this Amendment, in the form attached
hereto as Exhibit D;

(f)

Eligible Accounts.  The Borrower shall have delivered such evidence to the
Lender as the Lender shall request evidencing the amount of Eligible Accounts
and the Lender shall be satisfied, in its sole discretion, with such amount and
that such amount permits an additional principal advance hereunder;

(g)

Closing Statement.  The Borrower shall have executed and delivered to the Lender
a closing statement in form and substance satisfactory to the Lender;

(h)

Corporate Documents.  The Lender shall have received such evidence as it may
require as to the authority of the officers or attorneys-in-fact executing this
Amendment and such other corporate documents it may request, including, but not
limited to, a unanimous written consent of the board of directors or managers
and an officer’s certificate of each Credit Party, in form and substance
satisfactory to the Lender in its sole discretion;

(i)

Opinion of Counsel.  The Lender shall have received a customary opinion of the
Credit Parties’ counsel, in form and substance satisfactory to the Lender in its
sole discretion;

(j)

Search Results.  The Lender shall have received copies of UCC search reports
dated such a date as is reasonably acceptable to Lender, listing all effective
financing statements which name the Credit Parties and/or their subsidiaries,
under their present name and any previous names, as debtors, together with
copies of such financing statements;

(k)

Certificate of Good Standing.  The Lender shall have received a Certificate of
Good Standing from the Secretary of State of the state of organization of each
Credit Party, and each subsidiary thereof, evidencing the good standing thereof;

(l)

Fees Paid.  The Lender or its counsel shall have received payment in full of all
fees and expenses due under this Amendment; and

(m)

No Event of Default; Representations and Warranties.  The Lender shall be
satisfied, and shall have received a certificate signed by a duly authorized
officer of each Credit Party, dated as of the date hereof, that (i) no Event of
Default or event which, with the passage of time, giving of notice or both would
become an Event of Default have occurred and be continuing; and (ii) the
representations and warranties of the Borrower contained in the Amended Credit
Agreement, as amended and supplemented hereby, shall be true on and as of the
date of this





{25963625;1}

6




Amendment (except to the extent such representation or warranty expressly
relates to an earlier date).

14. Execution in Counterparts.  This Amendment may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Amendment, and same shall become effective when counterparts have been
signed by each party and each party has delivered its signed counterpart to the
other party. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.

15. Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA.

16. Amendment Effective Date.  All references in any Loan Document to the
Amended Credit Agreement on and after the date hereof shall be deemed to refer
to the Amended Credit Agreement as further amended hereby, and the parties
hereto agree that on and after the date hereof, the Amended Credit Agreement, as
further amended hereby, is in full force and effect.




[signatures pages follow]








7




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first above
written.




BORROWER:







MEDYTOX SOLUTIONS, INC.







By:

  /s/ William Forhan__________

Name:

William Forhan

Title:

Chief Executive Officer










LENDER:




TCA GLOBAL CREDIT MASTER FUND, LP




By:

TCA Global Credit Fund GP, Ltd.

Its:

General Partner







By:

  /s/ Robert Press

______

Name:

Robert Press

Title:

Director





































[ signature page 1 of 2 ]





{25963625;1}

8




CONSENT AND AGREEMENT

The undersigned, referred to in the foregoing amendment no. 3 to the senior
secured revolving credit facility agreement (the “Amendment”) as a guarantor,
hereby consents and agrees to said Amendment and to the payment of the amounts
contemplated therein, documents contemplated thereby and to the provisions
contained therein relating to conditions to be fulfilled and obligations to be
performed by it pursuant to or in connection with said Amendment.

GUARANTORS:




MEDYTOX MEDICAL MARKETING & SALES, INC.







By:

  /s/ Seamus Lagan____________

Name:

Seamus Lagan

Title:

Chief Executive Officer




MEDYTOX DIAGNOSTICS, INC.







By:

  /s/ Seamus Lagan____________

Name:

Seamus Lagan

Title:

Chief Executive Officer




PB LABORATORIES, LLC







By:

  /s/ Sharon Hollis___________

Name:

Sharon Hollis

Title:

Chief Executive Officer




BIOHEALTH MEDICAL LABORATORY, INC.







By:

  /s/ Sharon Hollis _________

Name:

Sharon Hollis

Title:

Chief Executive Officer




ADVANTAGE REFERENCE LABS, INC.







By:

   /s/ William Forhan________

Name:

William Forhan

Title:

Secretary











9




EXHIBIT A













AMENDED AND RESTATED PROMISSORY NOTE

















































 








{25963625;1}

10




EXHIBIT B













CONFESSION OF JUDGMENT








11




EXHIBIT C













SECURITY AGREEMENT








{25963625;1}

12




EXHIBIT D













GUARANTY AGREEMENT



























































13


